DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on May 13, 2022.
Claims 1, 8-9, 14 and 20 have been amended.
Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Response to amendments
The objection of claim 9 is withdrawn in view of applicant’s amendments.
Specification
The disclosure is objected to because of the following informalities: The first paragraph usually named CROSS-REFERENCE TO RELATED APPLICATIONS section needs to include the most recent data. For example, the instant application is a continuation of application No. 16/735,177 filed on January 6, 2020, now U.S. Patent No. 11/061,663. Each application listed must be accompanied with their respective patent number. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation in lines 8-9 recites “executing the first instruction data from the first region with the processor device in the boot operation”. The limitation should be amended as “the first boot instruction data” Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the claim language recites “receiving the second instruction data includes receiving the second instruction data from a source remote from the nonvolatile memory device and processor device.”. Claim language should be amended as “the second boot instruction data” Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the limitation in lines 5-9 recites “mapping circuits formed in the substrate and configured to map addresses of each region to any one of a plurality of processor address spaces in response to remap data received from a processor device, the processor address spaces including a boot address space from which the processor accesses in a boot operation;”. The limitation should be amended as “the processor device accesses” Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the limitation in lines 10-13 recites “execute the boot instruction data in a boot operation by accessing a predetermined processor memory address range that is mapped to a first region of the NVM device by the mapping circuits of the NVM device,”. The limitation should be amended as “execute ” Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the limitation in lines 14-18 recites “transmit remap data to the NVM device to reconfigure the mapping circuits of the NVM device to remap the predetermined processor memory address range to a second region of the NVM device that stores updated boot instruction data for execution by the processor.”. The limitation should be amended as “the processor device” Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the claim language recites “the remapping circuits are configured to change an address decoding of the most significant bits of memory addresses used to access the regions in response to the remap data.”. The limitation should be amended as “the [[remapping]] reconfigured mapping circuits” Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  the claim language recites “the memory device is coupled to the processor device by a serial data bus having at least one serial data line on which address and data values are transmitted and received.”. The limitation should be amended as “the [[memory]] NVM device” Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8-10 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 9 and 16 of U.S. Patent No. 10/552,145. Although the claims at issue are not identical, they are not patentably distinct from each other because both cases share the same claim scope, for example, both cases are related to update different memory regions with data (e.g. firmware update) and remapping the memory regions using memory addresses. 

Instant application
US Pat. No. 10/552,145
Claim 8
8. A memory device, comprising: at least one memory cell array formed in a substrate arranged into a plurality of separate regions, each region including a plurality of nonvolatile memory cells; mapping circuits formed in the substrate and configured to map addresses of each region to any one of a plurality of processor address spaces in response to remap data received from a processor device, the processor address spaces including a boot address space from which the processor accesses in a boot operation; a configuration store formed in the substrate and coupled to the mapping circuits and configured to store the remap data; and control circuits formed in the substrate and configured to enable access by the processor device to one region mapped to the boot address space storing one version of processor boot instructions, while writing another version of the processor boot instructions to another region.
Claim 1
1. A memory device, comprising: 
a memory cell array having a plurality of 
storage locations accessible via physical addresses, the storage locations arranged into separate regions;  a remap data structure comprising memory 
circuits that include[s]a mapping history section having a plurality of nonvolatile entries configured to store sets of mappings between logical addresses (LAs) and the physical addresses (PAs) for different firmware versions stored in the regions to form a history of LA to PA mappings for firmware versions stored in the memory device, and a nonvolatile status section configured to identify one of the sets of mappings as a live set for the memory device;  and control logic coupled to the memory cell array and the remap data structure, configured to enable access to the storage locations and remap data structure; wherein the memory cell array and remap data structure are formed with a same integrated circuit substrate.
Claim 10
Claim 3
Claim 9
Claim 4
Claim 1
1. A method, comprising: storing first boot instruction data in a first region of a nonvolatile memory device; by operation of remap circuits in the nonvolatile memory device, mapping addresses of the first region to predetermined memory address spaces of a processor device, the predetermined memory address spaces being accessed in a boot operation of the processor device; executing the first instruction data from the first region with the processor device in the boot operation; receiving second boot instruction data for the processor device; while the first boot instruction data remains available to the processor device, writing the second boot instruction data into a second region of the nonvolatile memory device; by operation of the processor device sending data to the nonvolatile memory device, reconfiguring the remap circuits to remap addresses of the second region to the predetermined memory address spaces of the processor device; and executing the second boot instruction data from the second region with the processor device in a subsequent boot operation.
Claim 9
9. A method, comprising: receiving a new firmware image at a memory 
device;  programming the new firmware image into nonvolatile storage locations of the memory device, the storage locations for the new firmware image being in the same memory device but at different storage locations than a current firmware image stored by the memory device;  
programming a set of logical address (LA) to physical address (PA) mappings for the new firmware image into one of a plurality of different entries of nonvolatile mapping circuits of the memory device, one entry of the mapping circuits also including a set of LA to PA mapping for the current firmware image, the entries forming a history of LA to PA mappings for firmware versions stored by the memory device;  and 
programming a status value into nonvolatile status circuits of the memory device to indicate the set of LA to PA mapping for the new firmware image as a valid firmware image stored by the memory device, and the set of LA to PA mapping for the current firmware image as an invalid firmware image, the status circuits including a status value for each of the different history entries.
Claim 14 (Independent System Claim)
Claim 16 (Independent System Claim)


Claims 1, 8-10 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 9 and 16 of U.S. Patent No. 11/061,663. Although the claims at issue are not identical, they are not patentably distinct from each other because both cases share the same claim scope, for example, both cases are related to update different memory regions with data (e.g. firmware update) and remapping the memory regions using memory addresses. 

Instant application
US Pat. No. 11/061,663
Claim 8
8. A memory device, comprising: at least one memory cell array formed in a substrate arranged into a plurality of separate regions, each region including a plurality of nonvolatile memory cells; mapping circuits formed in the substrate and configured to map addresses of each region to any one of a plurality of processor address spaces in response to remap data received from a processor device, the processor address spaces including a boot address space from which the processor accesses in a boot operation; a configuration store formed in the substrate and coupled to the mapping circuits and configured to store the remap data; and control circuits formed in the substrate and configured to enable access by the processor device to one region mapped to the boot address space storing one version of processor boot instructions, while writing another version of the processor boot instructions to another region.
Claim 1 + Claim 2
1. A memory device, comprising: memory circuits configured to store a remap data structure that includes a map of logical addresses to physical addresses for each of a plurality of firmware versions stored in a memory cell array of the memory device, wherein the memory cell array is configured to store a first firmware version at a first set of physical addresses and a second firmware version at a second set of physical addresses, wherein the first set of physical addresses do not overlap with the second set of physical addresses;  and a status section configured to identify one of the maps as a live map for the memory device, wherein the memory cell array and the remap data structure are formed with a same integrated circuit substrate.

2. The memory device of claim 1, further comprising control logic coupled to the memory cell array and the remap data structure, the control logic configured to enable access to the memory cell array and the remap data structure.
Claim 10
Claim 4
Claim 9
Claim 5
Claim 1 (Independent Method Claim)
Claim 9 (Independent Method Claim)
Claim 14 (Independent System Claim)
Claim 16 (Independent System Claim)


Allowable Subject Matter
Claims 2-7, 11-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if the Double Patenting rejection is overcome, as set forth in this Office action.

Examiner Comments
For claims 1-20, no art rejection is made for these claims. Claims 1, 8-10 and 14 are rejected on the ground of nonstatutory double patenting as explained above in this office action.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270 1200 and (571) 270 2200, respectively. The examiner can normally be reached Monday-Friday from 8:30AM to 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192